90 Wash. 2d 43 (1978)
578 P.2d 42
MICHAEL W. SHEA, Respondent,
v.
THE CITY OF SPOKANE, Petitioner.
No. 45019.
The Supreme Court of Washington, En Banc.
May 4, 1978.
*44 Frank Hayes Johnson and MacGillivray, Jones, Clarke, Schiffner & Johnson, for petitioner.
Terry W. Martin, Dellwo, Rudolf & Schroeder, Charles S. Dorn, and Dorn, Reynolds & Gustafson, for respondent.
PER CURIAM:
The Court of Appeals affirmed a judgment in favor of the plaintiff at 17 Wash. App. 236, 562 P.2d 264 (1977).
We granted review on two issues: (1) whether a municipal corporation could delegate its duty to provide health care to a jail inmate and (2) whether the jury instructions properly defined the standard of care imposed upon the jail physician.
We have reviewed the record, the briefs, the opinion of the Court of Appeals and heard excellent oral argument.
We agree with the analysis, rationale and conclusion of the Court of Appeals. Judge Green's opinion is well reasoned. We adopt it and affirm the Court of Appeals.